Exhibit 10.27

GOLFSMITH INTERNATIONAL HOLDINGS, INC.

2006 INCENTIVE COMPENSATION PLAN

PERFORMANCE SHARE AWARD AGREEMENT

This Performance Share Award Agreement (the “Agreement”) is made, effective as
of February 25, 2011 (the “Grant Date”), by and between Golfsmith International
Holdings, Inc, (the “Company”) and ( XX ) (the “Participant”).

RECITALS:

WHEREAS, the Company has adopted the Golfsmith International Holdings, Inc. 2006
Incentive Compensation Plan (the “Plan”) pursuant to which Performance Shares
may be granted; and

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to grant the award of Performance Shares provided
for herein (the “Performance Share Award”) to the Participant in recognition of
the Participant’s services to the Company, such grant to be subject to the terms
set forth herein.

NOW, THEREFORE, in consideration for the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 

1. Grant of Performance Share Award. Pursuant to Section 9.1 of the Plan, the
Company hereby grants to the Participant on the Grant Date, in the aggregate, (
ZZ ) Performance Shares on the terms and conditions set forth in this Agreement
and as otherwise provided in the Plan. Such Performance Shares shall be credited
to a separate account maintained for the Participant on the books of the Company
(the “Account”). On any given date, the value of each Performance Share
comprising the Performance Share Award shall equal the Fair Market Value of one
Share on such date.

 

2. Incorporation by Reference. The provisions of the Plan are hereby
incorporated herein by reference. This Agreement shall be construed in
accordance with the provisions of the Plan and, except as otherwise expressly
set forth herein, any capitalized terms not otherwise defined in this Agreement
shall have the definitions set forth in the Plan. The Committee shall have the
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Participant and her legal representative in respect of any
questions arising under the Plan or this Agreement.

 

3. Terms and Conditions.

 

  (a) Earned Performance Shares. Subject to the terms and conditions of this
Agreement and those of the Plan, the number of Performance Shares earned (the
“Earned Performance Shares”), if any, shall be determined based on the extent to
which the actual 2011 Company EBITDA (as hereinafter defined) attains the 2011
Company EBITDA targets set forth in the following schedule:

 

2011 Company EBITDA

   Earned Performance Shares  

Less than $13,470,000

     Zero   

$13,470,000

     25.0 % 

$14,424,000

     33.3 % 

$16,000,000

     50.0 % 

$18,000,000

     66.7 % 

$20,000,000 or greater

     100.0 % 

 

1



--------------------------------------------------------------------------------

If actual 2011 Company EBITDA is between any target levels set forth in the
above schedule, the Earned Performance Shares shall be determined by linear
interpolation.

Following issuance of the Company’s 2011 audited financial statements, the
Committee shall determine and certify in writing the extent to which the 2011
Company EBITDA targets set forth above were attained and the number (if any) of
Earned Performance Shares in accordance with this Agreement.

 

  (b) Restricted Stock. During 2012, following the determination of the number
of Earned Performance Shares in accordance with Section 3(a) hereof, each Earned
Performance Share shall automatically be converted into one Share of Restricted
Stock under the Plan (the “Restricted Stock”) awarded to the Participant on the
date of such conversion (the “Conversion Date”), provided that the Participant
has not Terminated on or prior to the Conversion Date. Upon any such Termination
of the Participant under any circumstances, the Performance Share Award and any
right to receive Restricted Stock shall be immediately and unconditionally
forfeited. The Restricted Stock shall be subject to the terms and conditions of
the Plan and this Agreement, including a restriction period (the “Period of
Restriction”) as set forth herein. The Period of Restriction shall commence on
the Conversion Date and shall end as to one-third (1/3) of the total number of
Shares of Restricted Stock on each of the first, second and third anniversaries
of the Grant Date, subject to the terms and conditions of this Agreement. Upon
Termination of the Participant under any circumstances, any Restricted Stock as
to which the Period of Restriction has not lapsed in accordance with this
Agreement as of the date of such Termination shall be immediately and
unconditionally forfeited and revert to the Company, without any action required
by the Participant or the Company.

 

  (c) Certain Restrictions. The Performance Share Award, including the
Restricted Stock while subject to the Period of Restriction, may not be sold,
exchanged, transferred, pledged, assigned, encumbered, alienated, hypothecated
or otherwise disposed of and may not be subject to lien, garnishment, attachment
or other legal process. Neither the Participant nor any other person shall
become the beneficial owner of the Shares underlying the Performance Shares, nor
have any rights to dividends or other rights as a stockholder with respect to
any such Shares, until and after such Performance Shares, if any, are converted
into Shares of Restricted Stock pursuant to Section 3(b) hereof and such Shares
of Restricted Stock have been actually issued to the Participant and transferred
on the books and records of the Company or its agent in accordance with the
terms of the Plan and this Agreement. The Participant shall be the record holder
of any Shares of Restricted Stock issued to the Participant hereunder, subject
to the restrictions set forth in this paragraph. The Participant covenants and
agrees that he or she shall not vote Shares of Restricted Stock that are subject
to the Period of Restriction. From and after the date on which Shares of
Restricted Stock are issued to the Participant, any cash dividends and other
distributions made or paid with respect to the Restricted Stock while subject to
the Period of Restriction will be held by the Company and paid to the
Participant if and when the Period of Restriction applicable to such Restricted
Stock ends.

 

2



--------------------------------------------------------------------------------

4. Change of Control. In the event of a Change of Control:

 

  (a) prior to the Conversion Date, (i) The Committee shall determine the number
of Earned Performance Shares based on the principles of Section 3(a) using
(x) actual 2011 Company EBITDA for the period ending on the last day of the
calendar month immediately preceding the date of such Change of Control (the
‘YTD Actual EBITDA”) and (y) budgeted 2011 Company EBITDA for the same period
(the “YTD Budget EBITDA”), it being understood that (a) $13,470,000 is the
budgeted 2011 Company EBITDA, (b) the Committee shall calculate the ratio of YTD
Actual EBITDA to YTD Budget EBITDA, and (c) such ratio shall be multiplied by
$13,470,000 to determine equivalent full year 2011 Company EBITDA performance in
order to determine the number of Earned Performance Shares in accordance with
Section 3(a). For avoidance of doubt, if such ratio is less than 1.00, there
will be no Earned Performance Shares. Such number of Earned Performance Shares
shall then be multiplied by a fraction, the numerator of which is the number of
calendar days in 2011 that have elapsed prior to the date of the Change of
Control, and the denominator of which is 365, and such product shall be the
number of Earned Performance Shares for purposes of determining the number of
Shares of Restricted Stock under Section 3(b). (ii) The date of such Change of
Control shall be treated as the Conversion Date for purposes of Section 3(b).
(iii) Any Shares of Restricted Stock into which any Earned Performance Shares
convert shall not be subject to the Period of Restriction; or

 

  (b) on or after the Conversion Date, the Period of Restriction applicable to
any outstanding Restricted Stock shall immediately lapse as to the full number
of Shares of Restricted Stock.

 

5. Evidence of Shares of Restricted Stock; Legend.

 

  (a) The Participant agrees that, in the Company’s discretion, the
Participant’s ownership of the Restricted Stock may be evidenced solely by a
“book entry” (i.e., a computerized or manual entry) in the records of the
Company or its designated stock transfer agent in the Participant’s name, which
shall be subject to a stop transfer order consistent with this Agreement and the
legend set forth in this Section 5(b) below.

 

  (b) If, however, during the Period of Restriction the Restricted Stock is
evidenced by a stock certificate or certificates, registered in the
Participant’s name, the Participant acknowledges that upon receipt of such stock
certificate or certificates, such certificates shall bear the following legend
and such other legends as may be required by law or contract:

“These shares have been issued pursuant to the Golfsmith International Holdings,
Inc. 2006 Incentive Compensation Plan (the "Plan") and are subject to forfeiture
to Golfsmith International Holdings, Inc. in accordance with the terms of the
Plan and an agreement between Golfsmith International Holdings, Inc. and the
person in whose name the certificate is registered. These shares may not be
sold, exchanged, transferred, pledged, assigned, encumbered, alienated,
hypothecated or otherwise disposed of except in accordance with the terms of the
Plan and said agreement.”

 

  (c) The Participant agrees that upon receipt of any such stock certificates
for the Restricted Stock the Participant shall deposit each such certificate
with the Company, or such other escrow holder as the Committee may appoint,
together with a stock power endorsed in blank or other appropriate instrument of
transfer, to be held by the Company or such escrow holder until the expiration
of the applicable portion of the Period of Restriction.

 

3



--------------------------------------------------------------------------------

  (d) Upon expiration of the applicable portion of the Period of Restriction, a
certificate or certificates representing the Shares as to which the Period of
Restriction has so lapsed shall be delivered to the Participant by the Company,
subject to satisfaction of any tax obligations in accordance with Section 6
hereof; provided, however, that such Shares may nevertheless be evidenced on a
noncertificated basis, to the extent not prohibited by applicable law or the
rules of any stock exchange.

 

6. Tax Withholding. Notwithstanding any other provisions of this Agreement to
the contrary, upon the date of expiration of the applicable portion of the
Period of Restriction, or the date as of which the value of any Performance
Shares or Shares of Restricted Stock otherwise becomes includible in the
Participant’s gross income for tax purposes, the Participant shall be required
to pay to the Company or any Affiliate in cash, and the Company or any Affiliate
shall have the right and is hereby authorized to withhold, from any Shares
deliverable pursuant to the Performance Share Award (including Shares of
Restricted Stock as to which the Period of Restriction has ended), or from any
compensation or other amounts owing to the Participant, the amount of any
required withholding taxes in respect of the Performance Share Award (including
the Restricted Stock award hereunder). Additionally, the Committee shall be
authorized to take such other actions as may be necessary or appropriate in the
opinion of the Committee for the Company to satisfy all obligations for the
payment of such taxes or otherwise in accordance with Article XVI of the Plan.
The Committee may permit the Participant to satisfy the withholding liability:
(a) in cash, (b) by the delivery of Shares (which are not subject to any pledge
or other security interest) owned by the Participant having a Fair Market Value
equal to such withholding liability, (c) by having the Company withhold from the
number of Shares (as to which the Period of Restriction has ended) otherwise
issuable or deliverable hereunder a number of Shares with a Fair Market Value
equal to such withholding liability (but no more than the minimum required
statutory withholding liability), or (d) by a combination of such methods. In
the event that the Participant elects immediate federal income taxation with
respect to all or any portion of the award of Restricted Stock hereunder
pursuant to Section 83(b) of the Code, the Participant agrees to notify the
Company thereof in writing at or prior to the time of filing such election.

 

7. Compliance with Laws and Regulations. The issuance and transfer of Shares
shall be subject to compliance by the Company and the Participant with all
applicable requirements of securities laws and with all applicable requirements
of any stock exchange on which the Shares may be listed at the time of such
issuance or transfer.

 

8. No Right to Continued Employment. Nothing in this Agreement shall be deemed
by implication or otherwise to impose any limitation on any right of the Company
or any Affiliate (which rights are hereby reserved) to Terminate the Participant
at any time.

 

9. General Assets. All amounts credited to the Account under this Agreement
shall continue for all purposes to be part of the general assets of the Company.
The Participant’s interest in the Account shall make the Participant only a
general, unsecured creditor of the Company.

 

10. Notices. Every notice or other communication relating to this Agreement
shall be in writing, and shall be mailed to or delivered to the party for whom
it is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided,
that, unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its principal executive office, and all notices or communications
by the Company to the Participant may be given to the Participant personally or
may be mailed to her at her address as recorded in the records of the Company

 

11. Bound by Plan. By signing this Agreement, the Participant acknowledges that
she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all of the terms and provisions of the Plan.

 

12. Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the executor or administrator of the
Participant’s estate shall be deemed to be the Participant’s beneficiary.

 

4



--------------------------------------------------------------------------------

13. Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and on the Participant
and the beneficiaries, executors and administrators, heirs and successors of the
Participant.

 

14. Amendment of Award. The Committee at any time and from time to time may
amend the terms of this Agreement in accordance with Article XV of the Plan.

 

15. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Participant or the Company to the Committee for
review. The resolution of such a dispute by the Committee shall be binding on
the Company and the Participant.

 

16. Severability. Every provision of this Agreement is intended to be severable
and any illegal or invalid term shall not affect the validity or legality of the
remaining terms.

 

17. Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation of construction, and
shall not constitute a part of this Agreement.

 

18. Tax Consequences. The Participant acknowledges that there may be adverse tax
consequences upon the settlement or vesting of the Performance Share Award
(including the Restricted Stock award hereunder), or disposition of any Shares
received upon vesting, and that the Participant should consult a tax advisor
before such time. In no event shall the Company or any Affiliate be liable for
any tax, interest or penalty that may be incurred by the Participant in respect
of such awards hereunder. The Participant agrees to sign such additional
documentation as the Company may reasonably require from time to time.

 

19. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be deemed an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

20. Definition of 2011 Company EBITDA. 2011 Company EBITDA means: net income set
forth in the Company’s 2011 audited financial statements, adjusted to exclude
deduction of interest expense (net of interest income), income taxes,
depreciation and amortization, and to exclude (a) gain or loss from sale of
capital assets, calculated otherwise in accordance with generally accepted
accounting principles and (b) any non-recurring earnings charge approved by the
Committee.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

EXECUTED, as of the date set forth below.

 

GOLFSMITH INTERNATIONAL HOLDINGS, INC.

By:

 

/s/ Robert Allen

 

Name:

 

Robert Allen

 

Title:

 

Chairman, Compensation Committee

   

Golfsmith International Holdings, Inc.

 

Date:

  PARTICIPANT

By:

 

 

 

Name:

   

Date:

 